Sir, I should like to begin my statement by 
extending to you our sincere congratulations on 
your election to the presidency of this session. 
This is a fitting tribute to your country and to 
you personally. We are gratified to note that, at 
this crucial time when the United Nations is 
being put to severe tests by ever-escalating 
tension and conflicts, as well as increasing 
economic problems, the membership of the 
Organization has entrusted a conscientious and 
able statesman with the task of steering us 
through this difficult course. I should also like 
to pay a tribute to your predecessor, Mr. 
Kittani, who presided over the thirty-sixth 
session of the General Assembly with efficiency, 
dignity and wisdom. We have noted with 
appreciation the commendable efforts continually 
expended by the Secretary-General in reasserting 
the authority of the Organization and putting it 
to the service of nations in time of conflict. In 
extending a formal welcome and hearty 
congratulations to him on his election to the 
post, I pledge my country's fullest co-operation 
with him in the years to come.
Since the last session, the international 
community, particularly the Organization, has 
been confronted with trying times and challenging 
issues. The world watched in horror at the damage 
in Lebanon. We stood helpless as the conflict in 
the Falkland Islands (Malvinas) degenerated into 
armed confrontation and took its toll. There is 
almost a subtle sense of resignation as	continues 
to devise the most brutal means of subjugating 
the people in South Africa. The Namibian people 
continue to be condemned to racist South Africa's 
illegal occupation and colonialism. And an end to 
the sad Iranian-Iraqi war continues to elude us.
We are at present witnessing one of the most 
disturbing periods in the post-war era. The 
delicate balance so painstakingly fashioned over 
the many years through the process of 
international dialogue and detente is giving way 
to tension and confrontation. The procedures for 
the settlement of disputes which were so 
laboriously created have almost lost their 
influence over the trend of international 
relations. Today tension prevails in all areas of 
the world. Confrontation and outright resort to 
force become common means of settling disputes. 
The fundamental question is whether peace and 
security can be maintained in an environment 
where there is genuine concern that recourse to 
lawlessness will go unpunished by the 
international community or, at worst, be received 
with acquiescence by Members of the Organization.
The politics of force, so reminiscent of the 
cold- war era, seem to be creeping back, thus 
poisoning the international political atmosphere. 
As a consequence, the global consensus that had 
evolved regarding various problems in the world, 
stands to be brushed aside by this resurgence of 
cold-war politics. In various parts of the world, 
perennial problems have continued to be resistant 
to solutions and new crisis situations have 
emerged.
Peace is a deliberate process. To achieve peace, 
we must embark on a clear, deliberate and 
determined road in the search for solutions to 
the existing conflicts and look into viable means 
of averting those that are simmering. But we 
cannot do so unless our resolve is definite and 
our determination unflinching. We cannot do so 
unless we remain faithful to the ideals of the 
Charter and are willing to give it a chance to 
work. For Member States will be defeating the 
very purpose of their signatures to the Charter 
if, on the one hand, they extol its ideals and, 
on the other, pursue policies aimed at 
undermining it.
constitutes constant aggression against the 
people of South Africa and a serious threat to 
international peace and security. It is a fact 
that apartheid is not invincible. But the 
struggle for its elimination is frustrated by the 
direct or indirect support the regime receives 
from some Members of the Organization. These 
Members, none the less, increase their 
co-operation with and support for that regime. We 
need not recount the number of times the 
international community has been preventedfrom 
taking action by the use of the veto. We need not 
remind the Assembly that the issue of 
comprehensive sanctions against that regime 
remains frozen, solely because of the 
unwillingness of some permanent members of the 
Security Council to consider it seriously. We 
need not spell out all the areas of economic and 
political, as well as military, co-operation.
Regrettably, these obstacles placed on the path 
of the freedom struggle in South Africa have the 
effect of reinforcing the apartheid regime and 
making it even more insensitive to reason and 
more defiant of world opinion. The overall effect 
is to block the peaceful means towards the 
elimination of the scourge of . When peaceful 
avenues are thus blocked, the freedom fighters 
are left with no other option but to resort to 
armed resistance. The message which comes out 
loud and clear from the land of
is that the people of that unhappy land are 
prepared to make supreme sacrifices for their 
freedom and for their dignity. In concert with 
the rest of Africa, we reaffirm our support for 
and solidarity with the South African people and 
we reiterate our conviction that the 
international community can make an important 
contribution to that struggle if it shoulders its 
proper responsibility and institutes appropriate 
measures.
Today, almost two decades after this body 
terminated the Mandate of South Africa and 
assumed direct responsibility for the Territory, 
the people of Namibia continue to be deprived of 
their most basic human rights It is indeed a sad 
commentary on the efficacy of the United Nations 
that Namibia should continue to be subjected to 
racism, colonialism and human suffering. The 
continued illegal occupation of that 
international Territory by South Africa is a 
flagrant violation of international law and 
constitutes an affront to world conscience and to 
the fundamental dignity of mankind.
The	regime has a unique record of flouting 
international opinion. Inside Namibia it has 
unleashed a reign of terror against the people of 
the international Territory and particularly 
against the leadership and the heroic combatants 
of the South West Africa People's Organization. 
The regime has also been busy propping up 
internal surrogates in an attempt to facilitate 
the imposition of a neo-colonial solution to the 
problem.
On the other hand, South Africa has been engaged 
in a systematic campaign of destabilization of 
the neighboring African States. Using the 
international Territory of Namibia as a launching 
pad, it has repeatedly committed blatant acts of 
aggression against the People's Republic of 
Angola and, in the process, has inflicted damage 
and destruction to life and property. Women and 
children and other innocent civilians have been 
its constant victims and for more than one year 
now it has occupied parts of southern Angola, 
notwithstanding the international outcry and 
condemnation. Mozambique, Zambia and Zimbabwe 
have also been subjected to aggression while the 
apartheid regime has continued its pressures on 
Botswana and subversion against the Kingdom of 
Lesotho. A part of its conspiracy against these 
African States, South Africa has been training, 
financing and equipping mercenaries to cause 
instability in some of them. All these acts 
constitute a clear threat to the security and 
stability of the region, with dangerous 
implications for international peace and 
security. They can be ignored only at our 
collective peril.
Negotiations on the question of Namibia have 
become a saga of disappointment and frustration. 
Whenever there were prospects for a light at the 
end of the tunnel, those prospects were shattered 
by the introduction of new and unreasonable 
demands in the negotiating process. While we have 
been engaged in the negotiations aimed at 
securing a peaceful settlement to the Namibian 
question, we have maintained that: first, 
Security Council resolution 435 (1978) remains 
the basis for achieving independence for Namibia 
and thus there is a need to have it implemented 
without delay; secondly, the Western contact 
group, at whose diplomatic initiative the plan 
for the independence of Namibia was originally 
conceived and which possesses considerable 
leverage over South Africa, has a duty to see to 
it that the plan is implemented; and thirdly, the 
central role of the Organization in working for 
the independence of the Territory must be 
underlined.
Over the last few months the front-line States, 
SWAPO and Nigeria have been engaged in 
constructive consultations with the Western 
contact group regarding the implementation of 
resolution 435 (1978). We regret that, although 
some progress has been made, some issues remain 
outstanding. But the main obstacle remains the 
intransigence of the South African regime and 
this defiance by the South African authorities is 
regrettably assisted by the introduction into the 
negotiating process of an extraneous issue.
It is thus a matter of deep regret that a non- 
issue should be made to pose as a difficulty. The 
attempt to link the independence of Namibia with 
the withdrawal of Cuban forces from Angola poses 
a serious danger of derailing the entire 
exercise. The fact that this concept of linkage 
is now euphemistically called parallelism does 
not in any way change the substance of that 
policy. We have made it clear that this issue is 
against the letter and the spirit of Security 
Council resolution 435 (1978) and constitutes 
interference in the internal affairs of a 
sovereign State. This position was reiterated by 
the heads of State and Government of the 
front-line States and by the President of SWAPO 
in their communique issued at the?? summit in 
Lusaka on 4 September this year. When we consider 
the painstaking efforts that have been made by 
all concerned with a view to achieving a 
negotiated solution to this seemingly intractable 
problem, it would be very sad indeed if these 
efforts were eventually to crumble because of an 
insistence on injecting into negotiations an 
issue which is totally alien to resolution 435 
(1978). We are, in connection, gratified by the 
clear statement made by the Foreign Minister of 
France, Mr. Claude Cheyís son; in his press 
conference in Dar-es-Salaam yesterday, he made it 
very clear that France rejects the issue of 
linkage,
Freedom and independence for peoples and 
countries are principles we hold sacrosanct. It 
is in consonance with this policy that we have 
supported and shall continue to support the right 
of the people of Western Sahara to 
self-determination and independence. It is a 
right which is engrained in the Charter of the 
United Nations and that of the Organization of 
African Unity	Thus while we search for a 
solution to the problem of Western Sahara, my 
country will continue to be guided by its 
commitment to these principles.
Another tragic example of the powerlessness of 
the international community is the situation in 
Lebanon. The ongoing tragedy, with its 
implications for the sovereignty and integrity of 
a nation and the elementary human rights of the 
Lebanese and Palestinian people, is threatening 
to lead the entire region down the path of total 
conflagration. The Israeli occupation of Lebanon, 
the brutal war Israel has perpetrated against the 
Palestinians, the siege of Beirut and the 
dreadful massacres at Sabra and Shatila are a 
clear demonstration of the dangerously 
deteriorating situation in the area. Israel has 
invaded and continues to occupy the territory of 
a sovereign Member of the Organization. It bears 
responsibility for the murder of innocent 
Palestinian women and children. Perhaps one 
cannot adequately express in words the suffering, 
torment and the humiliation which the surviving 
people are being subjected to under Israeli 
occupation.
We pay homage to the Lebanese and the Palestinian 
people for their heroism and steadfastness. We 
honor their monumental sacrifices, made in the 
cause of preserving their dignity and in the 
fight for what is right and just. We also pay a 
tribute to the Palestine Liberation Organization, 
which in a time of such profound crisis has 
demonstrated outstanding courage and 
statesmanship.
Tanzania reiterates its firm belief that the 
restoration of peace and security will come about 
not through policies of military adventurism on 
the part of Israel, but through the promotion of 
the fundamental attributes of peace. A genuine 
and lasting peace hinges upon the enjoyment by 
the Palestinian people of their inalienable right 
to self-determination, including the right to 
establish an independent state of their own. The 
acquisition of territory by force is 
inadmissible, and hence Israel must withdraw from 
all the occupied territories. In consonance with 
that principle it must equally be underlined that 
respect for the sovereignty and territorial 
integrity of all States in the area is a 
necessary condition for the attainment of a 
genuine, viable and lasting solution to the 
problem.


The war between Iraq and the Islamic Republic of 
Iran continues to be a matter of great concern to 
my country. We regret the fact that the two non- 
aligned neighbors are still engulfed in a 
seemingly unending war which has already claimed 
heavy casualties and has led to appalling 
devastation, of property. My country has actively 
supported, and will continue to support, the 
mediations efforts of the United Nations, the 
non-aligned movement and the Organization of the 
Islamic Conference, as well as those of 
individual countries which have sought to find a 
speedy, peaceful and lasting resolution of the 
conflict. In that connection, we note with 
appreciation the considerable efforts expended by 
the current Chairman of the non-aligned movement. 
Thus, we once more renew our appeal to the 
parties to the conflict through negotiations to 
bring about an end to the current conflict.
Last year we expressed optimism over the 
situation in Cyprus. The momentum which has been 
injected into the intercommunal talks with the 
submission of comprehensive proposals 
encompassing both the territorial and 
constitutional aspects of the problem seems, 
unfortunately, to have lapsed. The persistence of 
this problem continues to plunge that tormented 
country into deeper division. My delegation will 
continue to support the efforts to promote 
dialogue and to search for a political framework 
within which the problem can be settled. We 
remain hopeful that the parties to the conflict 
will demonstrate a genuine willingness to 
co-operate fully with the representatives of the 
Secretary-General in evolving a mutually 
acceptable framework for bringing the tragedy to 
an end through the restoration of that country's 
unity and territorial integrity, as well as 
through the preservation of its sovereignty, 
independence and non-alignment.
Tanzania supports the noble efforts of the Korean 
people towards the peaceful reunification of 
their country. At the same time we firmly believe 
that the withdrawal of all foreign troops from 
the area would be a significant step towards 
ushering in a dialogue between the two parts of 
Korea, aimed at eventually bringing about 
peaceful reunification.
Both in Afghanistan and Kampuchea, there must be 
concerted efforts on our part to settle the 
outstanding problems on the basis of respect for 
the principles of sovereignty,, territorial 
integrity and nonintervention in the internal 
affairs of those States, to do this, however, 
there must be a willingness on the part of 
everyone to evolve a political framework within 
which these problems can be solved. For our part, 
we shall continue to support initiatives which 
are aimed at finding a political path to their 
final settlement.
We view with deep disappointment the sterility of 
the many disarmament negotiations which have so 
far taken place. The second special session on 
disarmament was particularly disappointing. It 
reflected the trend away from a serious pursuit 
of disarmament. The arms race, far from being 
curbed, has been given a new and powerful 
impetus. The politics of force are threatening to 
destroy the fragile fabric of detente as 
preparations for war continue without let. 
Weapons are being perfected and new and more 
sophisticated ones roll from the assembly lines. 
Military budgets are at a record high. Notions of 
limited nuclear war and of so-called enhanced 
security through nuclear superiority seem to be 
working to undermine the basic climate of 
searching for peace through disarmament which has 
all this time been the cornerstone of all the 
negotiations. In sum, the spectre of a holocaust 
haunts the world as the international situation 
creates the possibility of an international 
conflagration.
The politics of power have dangerously made 
countries prisoners of their own perceived sense 
of insecurity, which has in tum fuelled the race 
for more armaments. A new and courageous approach 
is needed to get out of this vicious circle. In 
that exercise, priority should be given to 
nuclear disarmament, for nuclear weapons pose the 
most immediate threat to the very survival of 
mankind.
The Indian Ocean is close to our continent of 
Africa, and the Assembly, more than 10 years ago, 
adopted the Declaration of the Indian Ocean as a 
Zone of Peace to rid that area of military 
rivalry. But events are going in the exact 
opposite direction. The Indian Ocean is being 
further militarized by rival Powers. Contrary to 
the desire of the littoral and hinterland States 
for peace and security in the area, new foreign 
military bases are being established and nuclear 
warships and other weaponry are being introduced 
into the area. The ever-increasing foreign 
military presence and the rivalry of the great 
Powers put the peace of the countries in the 
Indian Ocean region further in jeopardy. We have 
also witnessed the regrettable obstruction by 
certain Powers of the holding of the Conference 
on the Indian Ocean. That situation calls for 
action. We therefore believe that, now more than 
ever, the Conference on the Indian Ocean is 
necessary.
To an impoverished people, peace and security 
means more food, shelter and security from the 
scourge of economic underdevelopment. Because the 
arms race fritters away so much of the scarce 
resources and manpower while the majority of the 
people of the world live in abject poverty and 
misery may delegation sees those two elements as 
inextricably linked: linked, on the one hand, by 
the coexistence between lavish expenditure on 
armaments and the need for economic development; 
and, on the other hand, by the insecurity created 
by those armaments and that caused by economic 
hopelessness.
In considering this close interrelationship 
between disarmament and development, therefore, 
the need to ensure that disarmament makes viable 
contributions to the social and economic 
development of the developing countries, and 
particularly to the establishment of the new 
international economic order, is an imperative 
one.
All States Members of the United Nations do 
recognize the gravity of the deepening world 
economic crisis. Short-term measures adopted by 
certain developed countries in attempts to 
stimulate global economic recovery have failed to 
bring about the desired results. The crucial need 
to adopt a more realistic approach in order to 
eliminate the structural disequilibrium which 
characterizes the existing inequitable 
international economic system is becoming self- 
evident.	.
Although the impact of the deteriorating world 
economic situation is increasingly being felt by 
the developed countries, it is the developing 
countries which continue to bear the brunt of 
this crisis because of the vulnerability of their 
poor economies to the unfavorable external 
conditions. These conditions, which are 
themselves structural in character, are made even 
worse by the unilateral adjustment measures 
adopted by some developed countries without due 
regard to their negative impact f*n the economies 
of the developing countries. Thus, for example, 
the protectionist measures against the raw 
materials and manufactured goods exported by the 
developing countries have led to a continued 
deterioration in the terms of trade of the 
developing countries. Many developing countries 
are having severe balance-of-payments problems. 
Yet the international monetary and financial 
institutions created to deal with such problems 
have proved insensitive to the development needs 
of the third world.
Interdependence among nations can be of mutual 
benefit to all countries only if we also 
recognize imperative need to act collectively in 
our search for appropriate solutions to the 
global economic problems. But the international 
community is not inking in its recognition of the 
need for collective action on those problems. 
Through numerous resolutions and declarations, 
the Assembly has repeatedly appealed to all 
Members of the Organization to engage in 
meaningful negotiations with a view to 
implementing the goals and objectives of the new 
international economic order. General Assembly 
resolution 34/138, on the launching of global 
negotiations relating to international economic 
co-operation for development, still offers the 
best framework for the comprehensive,coherent and 
integrated treatment of the interrelated issues 
in the field of raw materials, energy, trade, 
development, money and finance.
Even at the risk of appearing repetitive, it 
should be stressed that what has been lacking is 
the necessary political will, particularly on the 
part of certain developed countries, to translate 
the desires of the international community into 
concrete action. And it is disappointing to note 
that some developed countries still insist on 
certain conditions which continue to delay the 
launching of these much-desired global 
negotiations. We wish, therefore, to express our 
sincere hope that all Member States represented 
here will rededicate their efforts at this 
current session to facilitating the launching of 
the global negotiations without further delay. 
Towards this objective my delegation pledges its 
full co-operation. We firmly believe that it is 
only through dialogue and negotiation that 
nations can find commonly acceptable solutions to 
their common problems, for the benefit of all the 
peoples of the world.
There has been hardly any field in recent history 
where so many interests have been involved, where 
such interests have been so much at variance with 
one another and where reconciliation has been so 
complex a pursuit as the law to govern the oceans 
and seas of the world. If, therefore, there is 
one contemporary example of what the world 
community of nations can achieve through 
collective endeavors when such efforts are 
coupled with political will and a determination 
to succeed, it is the just-concluded United 
Nations Convention on the Law of the Sea.
Nobody has been, or could be, fully satisfied 
with it. It is, after all, the product of 
give-and-take. Indeed, many of us believe that 
more justice could have been done. That 
notwithstanding, we are confident that the 
Convention constitutes an adequate basis for the 
promotion of justice in the use of the oceans and 
a commendable step in the establishment of the 
new international economic order. We join those 
who have called for its signature and 
ratification and therefore entry into force as 
soon as possible. So historic an achievement is 
too momentous to waste, and the consequences of a 
fault would inevitably be too grave for all of us.
It is evident that none of the problems facing 
humanity are completely beyond solution. The 
issue is not whether a solution is possible or 
not. Rather, it is how much longer these problems 
can wait to be solved—whether time is still on 
our side. Some problems constitute merely a 
threat to the well-being of man; some prolong 
suffering: and others are leading us to 
self-destruction. Our choices are not very many. 
But the decisions are ours, and the power to 
exercise our will is also ours. But time is not 
indefinitely on our side.
